 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    D. GOEBEL, individually and as on behalf          No. 2:17-cv-1565-EFB
      of the State of California as well as
12    proposed Classes of Aggrieved Employees,
13                           Plaintiff,                 ORDER AFTER HEARING
14            v.
15    STRANDED LLC, a California Limited
      Liability Company; PAULA PATTON, an
16    individual; DEON L. TAYLOR, an
      individual; ROXANNE TAYLOR, an
17    individual; and DOE 1 through and
      including DOE 10,
18
                             Defendants.
19

20

21           This case was before the court on June 12, 2019, for hearing on defendants’ motion to

22   modify the scheduling order (ECF No. 30), defendant Paula Patton’s motion for summary

23   judgment (ECF No. 31), and plaintiffs’ motion for partial summary judgment (ECF No. 32).

24   Attorney Christopher Fry appeared on behalf of defendants, and attorney Alan Harris appeared on

25   behalf of plaintiffs.

26           For the reasons stated on the record, it is hereby ORDERED that:

27           1. Defendants’ motion to modify the scheduling order (ECF No. 30) is granted, and the

28   May 3, 2018 scheduling order is modified as follows:
                                                        1
 1                  a. All discovery, except for expert discovery, shall be completed by October 10,
 2   2019. Defendants shall promptly provide available deposition dates for each witness plaintiffs
 3   seek to depose, and plaintiffs shall serve deposition notices by no later than June 28, 2019.
 4                  b. Expert disclosures shall be served no later than June 28, 2019, and any rebuttal
 5   disclosures shall be made by July 26, 2019.
 6                  c. All pretrial motions, except motions to compel discovery, shall be heard no
 7   later than December 11, 2019.
 8                  d. The final pretrial conference is set before the undersigned on February 12, 2020
 9   at 10:00 a.m., in Courtroom No. 8.
10                  e. A jury trial is set to commence before the undersigned on May 19, 2020 at 9:30
11   a.m., in Courtroom No. 8.
12          2. Defendant Patton’s motion for summary judgment (ECF No. 31) and plaintiffs’ motion
13   for partial summary judgment as to defendants Patton, Deon Taylor, and Roxanne Taylor (ECF
14   No. 32) are denied without prejudice to renewal after the close of discovery.
15          3. Plaintiffs’ motion for partial summary judgment as to defendant Stranded LLC is
16   submitted for decision.
17   DATED: June 19, 2019.
18

19

20

21

22

23

24

25

26

27

28
                                                       2
